Opinion of the Court by
Judge Williams :
We think the court allowed S. F. York all the credits he is entitled to under the pleadings and proof.
S. S. Doyle avers in his answer that he is able and willing to convey the legal title of the land sold to York when the purchase price is paid; he sets out an uninterrupted adverse possession of more than twenty years of himself and those'under whom he claims.
York does not aver in any of his pleadings that Doyle’s title is in anywise defective, and no defect is either suggested or proved; it must, therefore, be regarded as sound.
York has failed to show either concealment or misrepresentation as to the previous sale of the two tracts of three acres each, or the sale of the eight-acre tract, and there is nothing in the case indicating that he does not get the full amount of acres which he purchased without those small tracts.
Wherefore, the judgments are affirmed.